ON SUGGESTION OF ERROR.
On the suggestion of error in this Court, appellant seeks to introduce new evidence by way of our alleged right to take judicial notice of a fact, evidenced by a receipt filed here for the first time. It was not before the trial court when the case was tried. It is presented to us in form of a certified copy from the records of the State Land Commissioner. In the first place, it is too late to represent such evidence here for the first time.
Being an appellate court, we take the record as it comes to us, and receive no new evidence here. Harvey v. Briggs, 68 Miss. 60, 8 So. 274, 10 L.R.A. 62; Witherspoon v. State ex rel. West,138 Miss. 310, 103 So. 134; Williams v. J.E. Walton  Son et al.,202 Miss. 641, 32 So.2d 566.
In the next place, the evidence of the date of payment of the fee here is a factual transaction that must be proven as any other fact is ordinarily proven. It is not such a record as to which judicial notice will be taken by the courts. We do not take judicial notice of every paper, or bookkeeping entry, or similar matters in the various state departments. For instance, we cannot take judicial notice that a certain officer is a foreign corporation's statutory agent for service. This pertains to the office of the Secretary of State. Masonite Corporation v. Burnham et al., 164 Miss. 840, 146 So. 292, 91 A.L.R. 752. Courts cannot take judicial notice that Registers and *Page 592 
Receivers of land offices have not offered lands for sale purposes, pursuant to a statute authorizing such action, Bledsoe v. Doe ex dem. Little, 4 How. 13, 5 Miss. 13; nor of penitentiary records showing admission and discharge of prisoners. Essick et al. v. Essick, 175 Miss. 412, 167 So. 420.
The Suggestion of Error reargues other questions, carefully considered by us on the original submission here, and we cannot see that we committed error as to the same.
Suggestion of error overruled.